ORDER

PER CURIAM.
Defendant appeals his conviction by a jury of three counts of selling a controlled substance for which he was sentenced as a prior and persistent offender to concurrent terms of twenty years imprisonment. Defendant also appeals from an order denying on the merits, after a hearing, his Rule 29.15 motion for post-conviction relief. However, Defendant has abandoned this appeal by failing to brief any errors with respect to the denial of post-conviction relief.
With respect to his direct appeal, no error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rules 30.25(b) and 84.16(b).